—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) *642to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain disciplinary rules.
The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references to the disciplinary hearing were expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Rivera v Goord, 262 AD2d 292).
Cardona, P. J., Crew III, Peters, Carpinello and Graffeo, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.